Restriction Requirement

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
i.	Group I, claim(s) 18-26, drawn to an aqueous acrylic polymer latex, 
ii.	Group II, claim(s) 27, 32, drawn to a method of preparing an aqueous acrylic latex, and
iii.	Group III, claim(s) 28-31, drawn to an aqueous coating composition.
The inventions listed as Groups I to III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature that is common to Groups I to III includes is the acrylic latex of claim 1. Regarding this feature, the prior art to WO01/74930 A1 (‘930 ref. cited as X reference in the International Search Report), teaches a copolymer comprising the following amino ester groups (page 7):

    PNG
    media_image1.png
    149
    497
    media_image1.png
    Greyscale

Disclosed amino ester groups read on functional groups of formula (I). Exemplified embodiment (Example 7) is drawn to an aqueous latex comprising a copolymer of butyl acrylate (BA=48.25 parts, Tg= -54oC), ethyl acrylate (EA = 47.75 parts, Tg= -24oC) and acrylic acid (AA=4 parts, oC), said copolymer further reacted with propylene imine (0.97 parts, i.e. 0.96/57.096=0.017 mole). The cited Tg values are as disclosed in evidence link https://www.sigmaaldrich.com/US/en/technical-documents/technical-article/materials-science-and-engineering/polymer-synthesis/thermal-transitions-of-homopolymers.
The prior art fails to disclose a copolymer latex wherein the copolymer has a molar amount of carboxyl groups not exceeding that of functional groups of formula (I), and the molar amount of carboxyl groups and Tg of the copolymer comprising functional groups of formula (I) are within the claimed range.
The reference general disclosure teaches that the amount of alkylene imine used should be sufficient to iminate the desired proportion of the carboxyl groups to aminoalkylester groups (page 7). This, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to iminate the carboxyl groups copolymer to any desired level desired, including in entirety. Additionally, a skilled artisan would reasonably expect the iminated copolymer to have the Tg as recited in claim 1 because the copolymer comprises low Tg monomers, and the less polar amino ester groups may be present in an amount within the claimed range, thereby obviating claim 18. Thus, given that the common technical feature of presently cited claims in Groups I to III fails to define a contribution over ‘930 reference, the common technical feature does not amount to a special technical feature.
In light of above, there is lack of unity between the cited groups.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and/or invention to be examined even if the requirement is traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out the supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence to identify such evidence now of record showing the inventions to be obvious variants or clearly submit on the record that this is the case. In either instance, if the examiner finds one or more inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under of 35 U.S.C. 103 (a) of the other invention.

A telephone call to Mr. Asley Pezzner on 3/22/22 to request an oral election to the above restriction requirement did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762